Citation Nr: 1510222	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty for two months and 25 days between February 17 and August 14, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In March 2012 and 2013, the Veteran testified at a Decision Review Officer (DRO) and a Board hearing, respectively. The transcripts of these hearings are in the file and have been reviewed. 

A January 1987 Board decision denied this issue. Service personnel records were received in August 2010. Therefore, the Board finds that new and material evidence analysis does not apply to these issues. 38 C.F.R. § 3.156(c) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

The weight of the evidence is against a finding that a psychiatric disability was manifested during service or is otherwise related to the Veteran's active service or any service-connected disability.


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In an August 2010 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). He was sent a letter in September 2014 advising him that he could submit more information if he was alleging posttraumatic stress disorder (PTSD) due to personal assault. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Service treatment records have been associated with the claims file. Social Security Administration (SSA) records were requested and a negative reply was received in February 2014. The Veteran's assistance was requested with requesting Office of Worker's Compensation Programs (OWCP) records and he replied in February 2014 that these records would not be relevant. Updated VA records have been placed in the file. All adequately identified and relevant available medical records have been secured. The Veteran was afforded a VA examination regarding his claim, and a VA opinion was provided. For reasons explained further below, the Board finds the May 2014 VA examination report is fully adequate, wholly articulate and takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There has been substantial compliance with the Board's January 2014 remand. See Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, notice specific to personal assault claims was provided, efforts were made to obtain any relevant SSA and OWC documents, and an examination was afforded.  The Veteran submitted additional arguments and two articles after the October 2014 supplemental statement of the case (SSOC); however, the Board finds the submissions duplicative of past assertions or information already considered and known by the examiner. He also submitted another appeal form and requested another hearing, only to later state he did not want another hearing but wished for the Board to decide the case. The Veteran already had a Board and DRO hearing and is not entitled to another hearing. In any case, the Veteran requested the Board decide his appeal in February 2015. The Board concludes that there is no prejudice in proceeding with appellate consideration of this case. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that the pertinent disabilities were related to active duty would be helpful in establishing the claim. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing. At the time of the hearing, the Veteran was represented and his representative appeared with him at the hearing. 

For the foregoing reasons, the duty to assist has been met. 

Service connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a). See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). While psychoses are listed, psychiatric disabilities are not. As the record does not show the Veteran had psychoses, the Board will not consider this avenue of entitlement. 

To prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to the Diagnostic and Statistical Manual, Fifth Edition or DSM-5 and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2014). 

Further several provisions have been created for PTSD cases. For example, when a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the veteran's statements alone may establish the occurrence of the claimed stressor in absence of clear and convincing evidence to the contrary and provided the stressor is consistent with the veteran's service. 38 C.F.R. § 3.304(f)(3). If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such outside evidence and behavior changes are listed in the regulation and the Veteran was informed of them in September 2014. 38 C.F.R. § 3.304(f)(5). (The other provisions of § 3.304 do not apply here as the Veteran was not diagnosed with PTSD in service, in combat, or a prisoner-of-war.) 

Personality disorders are not diseases or injuries within the meaning of applicable legislation unless they are secondary to or superimposed upon another service-connected disability. 38 C.F.R. §§ 3.303(c), 3.310, 4.9, 4.127 (2014). 

Finally, regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

The law provides that no compensation may be paid for a disability or death which results from a veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2014). The Federal Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) held the statute precludes compensation for primary substance abuse disabilities and for secondary disabilities (like cirrhosis of the liver) that result from primary alcohol abuse. The Court interpreted "primary" to mean an alcohol abuse disability arising during service from voluntary and willful drinking to excess. Id. In sum, even if it was related to service, substance dependency or abuse alone is not something that may be service-connected. 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

In December 1984, the RO reviewed the service treatment records and denied service connection for the veteran's emotionally unstable personality as a congenital or developmental abnormality because it was not a disability for compensation purposes. A January 1987 Board decision also determined the Veteran had a borderline personality disorder (not service-connectable because it was a congenital or developmental defect) and a somatic disorder (due to hypoglycemia). A psychiatric disability was not found to have been incurred in or aggravated by service. In June 2011, the RO found there was no new and material evidence to reopen a claim of service connection for emotionally unstable personality (now claimed as ADHD, PTSD, and bipolar disorder).  In the last remand, the Board found service personnel records had been submitted since the prior Board decision and reviewed the entire claim anew. 

In his May 1984 claim, the Veteran stated that he was filing for a mental disorder. In June 1984, he explained that he was unable to keep a job longer than six months and struggled with alcohol and drug addiction. In his July 1985 appeal, he stated that he did not complete basic training and felt he was incapable due to his knees and mental condition.  In an October 1990 letter, the Veteran alleged that when he refused to run in service because his knees hurt he was "severely beaten by a drill sergeant" and then was court martialed and put in the stockade. In the 1990s, he filed claims for nonservice-connected pension, stating that he last worked as welder in 1990, was disabled due to mental illness, was on SSA disability and was hospitalized due to mental illness (see July 1992 and March 1998 claims).

In December 2007, the Veteran stated that he took medication as a child and saw a psychiatrist from the age 6 to 10; soon after he went to a special school. He reported having trouble in school at the age 13 after moving with his family and legal trouble due to stealing vehicles.  He stated he was diagnosed as being hypoglycemic and that a diet helped him mentally. He did not finish high school, but was stable and doing well at a job when he was drafted. He went absent without leave (AWOL) in service because of physical and mental pain. He acknowledged that he "was born with ADHD and maybe some other mental problem, but the Army gave me PTSD and bipolar." In a July 2010 claim, he specifically stated he shoulder be service-connected for bipolar disorder; in follow up phone contact, he also claimed ADHD and PTSD. 

In February 2014, the Veteran returned the PTSD-personal assault form and stated that while in the stockade he was physically abused by noncommissioned officers (NCOs).  He was hit and they would "pull stunts to make me hurt." He thought he had PTSD and major depressive disorder (MDD). In July 2014, the RO granted service connection for a bilateral knee disability. In November, he stated that he had adjustment disorder because he could not adjust to military life due to pain in knees.  He had adjustment disorder now and this problem was not recognized in DSM when he was in service. He also asserted he had bipolar, somatization, and adjustment disorders with depressed mood, and MDD. He essentially stated he did not think the etiology of each disability was addressed. Finally, in December 2014, he submitted an internet article from the Mayo Clinic explaining what complications of adjustment disorder are and a partial document regarding a statement of principles on adjustment disorder for Australian veterans. 

While the Veteran's mother has since passed away, the file shows that over the years she tried to help her son, including while in the military.  In September 1984, she submitted her own notes of what happened in service (she had been documenting it at the time for her members of Congress). She stated that in March and April 1970, the Veteran told her on the phone of threats and harassment by his drill sergeant. In an August 1991 letter, she summarized the Veteran's life. He had a decent job and was then drafted; when he was drafted his parents thought the military would recognize his "problems." When medical records were submitted to the military to show the Veteran had a problem, "they were assumed to be false." She pointed out that he spent seven days in basic training and really "messed up his knees." She stated that a congressman helped him get an honorable discharge. She stated that the Veteran was 6'3" and looked to be in good health; she explained that "when he couldn't 'perform' he was pegged as a 'goof-off' and he was treated as such." Since released from service he was unable to hold a job. 

In May 2011, the Veteran's pastor, C.D., submitted a statement on his behalf. C.D. noted that the Veteran lived near the church. On several occasions C.D. encountered the Veteran when he was obsessed that "they" were coming to get him and he was fearful, nervous, and perspiring profusely. Once, the Veteran brought C.D. a video camera so C.D. could film him and "create a record" if he was arrested, abducted or beaten. Generally the next day the Veteran would be more normal and apologize for his behavior. 

In May 2012, the Veteran submitted a statement where he wrote: "If you have seen me have a meltdown or cry for almost nothing, please sign your name or address." D.S. and J.D. signed their names. He also signed a statement explaining that he could not take care of himself. In June 2013, an unknown writer stated that the Veteran's mental disorder was adjustment disorder and this is the same thing as emotional stability, as supported by a 1996 "paper." 

The Veteran attended both a March 2012 DRO hearing and March 2013 Board hearing. He testified that prior to service he was diagnosed with ADHD and was put on a strict diet to control his problem. (DRO Transcript, pp 8-9.) He was initially diagnosed when he was 12 or 13. (DRO Transcript, p 9.) He denied childhood abuse prior to service. Id. The Veteran stated he did not mention ADHD on his induction examination because he was doing well with the diet he was following to control it. (DRO Transcript, pp10-11.) In service, a psychiatrist wrote that he had an emotionally unstable personality. (DRO Transcript, p 11.) He stated he was abused in service; "one of the drill sergeants took him inside and he started poking at my chest and then poking at my nose until my nose bled." (Transcript, p 13.) The psychiatrist did not recommend medication, but instead recommended that he be separated from service. (DRO Transcript, p 15.) Soon after service he went to CMH but these records could no longer be obtained. (DRO Transcript, p 17.) The Veteran did not know why PTSD was diagnosed. (DRO Transcript, p 18.) 

At the Board hearing, the Veteran stated that he had been given a psychiatric examination and classified as "emotionally unstable personality." (Board Transcript, p 4.) The Veteran asserted that his knee problems and treatment caused him to be paranoid and emotionally unstable. (Board Transcript, p 5.) He was currently treated for bipolar, manic depressive disorders and mood swings. Id. V stated he was receiving SSA since 1991 for "bipolar." (Board Transcript, p 6.) He did not know if he was misdiagnosed in service or not. (Board Transcript, p 7.) The Veteran stated he had depression and asserted his psychiatric problems were related to service. (Board Transcript, p 11.) He asserted he was treated unfairly in service because of a medical problem he had with his knees. Id.

Pre-service records dated in February 1967 show that a Minnesota Multiphasic Personality Inventory (MMPI) readout was noted and a prescription for Librium was given.  The test results state the Veteran was psychiatrically impaired and had a number of barriers to treatment. Another copy of this note includes the words "present medication" in reference to Librium and provides a diagnosis of hypoglycemia and hypothyroidism. In February 1969, a Congressman's response to the Veteran's mother references the fact that she was concerned that the Veteran had a problem with hypoglycemia. 

Service records show the Veteran served short but eventful tour. The Veteran's DD 214 notes service from February to August 1970, but also states that 93 days were "lost" under 10 USC § 972 (presumably due to AWOL).  The June 1969 report of medical examination (RME) noted that the Veteran was qualified for service as a clinical evaluation was normal, but a note states: "Letter requested re: hypoglycemia." In the report of medical history (RMH) the Veteran stated that his present health was "poor." He reported frequent trouble sleeping, loss of memory or amnesia and "nervous trouble of any sort." He also checked both boxes under "depression or excessive worry." He reported difficulty with school or teachers, responding that "everything did not agree with me except woodshop." He also stated he had hypoglycemia, which he was treated for and he had consulted a psychologist. The physician's summary noted he claimed hyper and hypotension. He had occasional insomnia, worry, depression, nervousness, and frequent memory loss. 

A February 19, 1970 service treatment record showed he requested consultation for episodes of hypoglycemia, easy fatigability, and dizziness-apparently documented by a private medical doctor, although he appeared healthy. On March 27, 1970, a RMH noted a history of a head injury and several other problems. Again, he reported frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort, and also periods of unconsciousness. 

A March 1970 RME showed a normal clinical evaluation.  He was deemed qualified for service, but a note states "Incomplete-has not yet been Boarded for alleged hypoglycemia." A March 1970 letter from Dr. J.P. to the Army stated the Veteran was last seen on January 6, 1967. The diagnosis was hypoglycemia and his response to strict dietary control helped his scholastic achievement. Dr. J.P. enclosed a copy of the Veteran's MMPI response and noted he felt it indicated "this young man does need help." A note from the same month also stated the Army needed to be aware the Veteran was in need of medical attention. 

An April 6, 19870 internal medicine clinic record noted that the Veteran was in his sixth week of basic training but had been AWOL for 28 days. "Here for congressional for alleged hypoglycemia." The note showed there had been investigation into his blood sugar which showed some dip but "not enough to be clinically significant." It was noted he had used drugs as recently as one week prior and the impression was "inadequate personality." A psychiatric consultation was recommended. The same date a profile was issued noting "borderline hypoglycemia" and a sedentary non-combat military occupational specialty was recommended. A profile created ten days later noted possible hypoglycemia, but he was qualified for duty without limitations. On the 29th, a medical response to a congressional inquiry showed that the Veteran primarily had an "emotional personality problem" and that his "alleged hypoglycemia" was insignificant. It was recommended that he be evaluated by mental hygiene and in terms of his hypoglycemia he was qualified for retention. 

On May 18, 1970, a mental health clinic (MHC) note stated that the Veteran was "seen for congressional inquiry" as to hypoglycemia and emotional problems. The clinician stated the Veteran was "a very unstable fellow" who had past outbursts and psychopathy. He stated this stopped two years ago and he was more sober and solid. On induction, the stress of Army life and military expectations and demands "have reverted him back to the unstable mess which he was in early adolescence." The diagnosis was emotionally unstable personality. Administrative separation was suggested. A certificate by military psychiatrist elaborated further, noting the Veteran had been unstable most of his life. He had psychotherapy and went to special schools. The special diet for hypoglycemia may have been a self-control method, but it was surely a placebo. The psychiatrist reviewed a letter his mother wrote and noted it did not appear that the Veteran had been particularly maltreated by the military-either medically or command-wise. But he could not tolerate military life. The psychiatrist found that although the Veteran had a severe character disorder it appeared that he had no evidence of a mental disease, defect or derangement sufficient to warrant medical disposition under Army regulations. He was judged to be unsuitable for the military and would likely become "a drain and liability." However, on May 25th, an internal medicine doctor wrote to the Congressman noting that hypoglycemia was not the problem; the Veteran would be given a noncombat military occupational specialty and a profile to give him the benefit of the doubt. 

A record shows that on May 28, 1970, the Veteran went through in-processing for the stockade. A service personnel record, possibly from July 1970 noted he was AWOL from February to March 1970 and that he failed to obey an order. 

The separation RME from August 7, 1970, showed a normal clinical evaluation. It was noted that the Veteran was being administratively discharged for a personality disorder. The RMH noted frequent trouble sleeping, loss of memory/amnesia and an excessive drinking habit. 

July and August correspondence from the family's attorney to the Veteran's father and from a Senator to the Veteran's mother show the attempts to extricate the Veteran from the military, even if it meant he would not receive an honorable discharge. 

In an August 1970 letter to a Senator, the Veteran's mother stated the Veteran had hypoglycemia or "hyperinsulinism" that had been diagnosed in January 1967. The Veteran was drafted and sent to Ft. Ord.  He went AWOL on February 26, 1970. His mother stated the draft board told her the Veteran should not have been drafted on account of his condition. His mother found the Veteran and stated that the draft board told her the Veteran should be reevaluated for service; his mother drove Veteran back to Ft. Ord on March 26th and left him at the hospital, but he was evaluated and then sent to duty. 

The Veteran told his mother that he went AWOL because on two occasions he was hit, he was given assignments beyond his capabilities and was constantly harassed. He was "driven to the point of suicide" and decided to desert. His mother noted the Veteran was given a profile for his hypoglycemia and sedentary duty. He was given assignments contrary to his profiles and was punished. His mother stated the Veteran underwent a mental evaluation and was recommended for discharge but his captain did not go along with the recommendation. The Veteran went AWOL again in June. She felt her son was the victim of "command influence, harassment, and vindictiveness." He would not be able to return to his past job with an undesirable discharge. Although a September 1970 telegram to the Senator noted that the Veteran was approved for discharge as unfit for further service and he was given an undesirable discharge, a May 1971 letters showed it was changed to an honorable discharge. 

Post-service, as explained, the Veteran raised his initial claim in the mid-1980s. An October 1991 VA record noted alcoholism and "psychiatric problems." In January 1992, a VA discharge record showed a hospital admission with a diagnosis of bipolar and substance abuse with amphetamines. The next month he was admitted again with the same diagnoses. His history noted he felt he was mistreated in school, by his father and by the Army. In June, VA social work and related notes again documented his allegations along with remarks that he was imprisoned for selling marijuana seeds, used amphetamines and that an antisocial personality and bipolar disorders were to be ruled out. Another record mentions "same problems as last admission."  He would not accept medication or counseling so there was no admission. A final social work record states he was seen by VA police for threatening comments which were viewed as manipulative in order to get attention. 

A review of the file shows that for a long time, the Veteran used medical treatment as a means to obtain prescription drugs to feed an addiction. For example, private therapy records from July 1992 showed Dr. D.D. gave a history of the Veteran and his drug use, essentially stating that he dabbled in drugs until he found methamphetamine and it was the only thing that kept him feeling normal. The diagnosis was attention deficit disorder (ADD).  In September, his licensed clinical social worker (LCSW) E.E. noted that the social worker would discuss the ADD diagnosis with VA. In September 1993, VA Dr. E.S. wrote a letter to the LCSW stating that it was inappropriate medical care to prescribe amphetamines to a patient with known history of drug abuse. The Veteran refused alternate medication for attention deficit/hyperactivity disorder (ADHD). 

The file is replete with similar instances where the Veteran would go to a clinician, report a history to receive a prescription and then in most cases the clinician would eventually realize that there was a problem (see January and February 2003 Dr. H.A. records noting "It is clear that V was taking high doses of Amphetamine not necessarily for ADD but for the purpose of maintaining substance dependency" and terminating the treatment relationship; March and April 1993 state clinic records; and July 1998 VA note stating no amphetamines were to be filled at VA). Sometimes it appears the clinician did not catch on (see August 1993 state HR mental hygiene social worker letter where VA is asked to prescribe a high dosage of methamphetamines for his ADD because he was so tolerant of it). 

Many records show either medication noncompliance or requests for increases in medication (see August 1998 VA neurology, December 2000 VA MHC emergency room, January 2001 VA neurology and VA pharmacy, and February 2002 
VA primary care records), while others blatantly show abuse. In April 2001, a VA mental health record showed the Veteran denied abusing medications while noting the pharmacy concerns. In May, a letter from a VA psychiatrist (trying to get him into subsidized housing) noted a past history of methamphetamine abuse, but psychiatrist did not see that it was present. In March 2002, a VA mental health provider questioned whether the Veteran was selling his prescription drugs, which he denied. Random testing was positive for methamphetamine. In April 2008, a VA intensive care unit record noted that his nonischemic dilated cardiomyopathy was likely related to his past methamphetamine abuse. (See also January 2006 CTRH records showing noncompliance or malingering, and records reflecting the Veteran was poor historian and fixated on treatment for ADHD as well as "some kind of trauma while in the military and was focusing on treatment for trauma.")

Meanwhile, some records do not acknowledge the abuse, but instead highlight diagnoses and symptoms of mental illness (see July 1998, June 2000, October 2000, April 2010 VA records; the August 2010 VA problem list; and a November 2011 VA cardiology nurse letter). 

Other records seem to acknowledge ambiguity between addiction and mental illness. See February and March 2003 VA psychiatry records where the psychiatrist was concerned because of a past history of addiction and stated: "ADHD per patient, bipolar d/o - likely bipolar II if he has bipolar at all." Another note stated he was not in school and was unemployed so it's hard to tell if he has ADHD at all. In July 2003, a VA psychiatric record noted he had bipolar disorder by history and some depressed mood, "possibly stimulant induced." 

The file shows while the Veteran has characterized his military experiences as negative, he has described his childhood similarly.  A November 2000 VA mental health screen showed his reports of learning difficulties as a child and in school.  He also was physically abused by his parents.  The diagnosis was a mood disorder, not otherwise specified; and bipolar affective disorder by history (see also October 2003 and December 2010 VA primary care records referencing childhood sexual abuse; a February 2005 VA psychiatrist record noting a letter from the Veteran to his mother recounting abuse by his father, as well as October 2007 and April 2008 VA psychiatrist records noting severe childhood abuse). 

The Veteran's treating VA psychiatrist provided a negative opinion regarding a relationship between mental illness and active service.  In December 2005, he was prescribed dextroamphetamine.  January to March 2006 VA psychiatry notes show that the Veteran reported being released from CTRH.  He admitted to abusing his prescribed VA medication (dextroamphetamine). The Veteran asserted that VA should award him service connection for "trauma" from making him run during basic training when he had a genetic knee problem.  In an addendum, the psychiatrist conducted a full review of the Veteran's records and saw that he had a long history of amphetamine abuse and dependence, although different providers treated him with stimulants and some even felt he had ADHD. When he could no longer obtain prescribed stimulants he got them from the street.  He was arrested for possession of amphetamines in March 1996 and at one point it was noted that he was arrested twice for "pushing drugs" as an adolescent. He was not to be prescribed stimulants any longer. A later note documents that the psychiatrist confronted the Veteran with the abuse and refused to prescribe him the medication any longer (see also January 2007 VA primary record). In July 2007, a VA mental health record showed the Veteran asked for a letter from his clinician, explaining he was applying for service connection because he should have never been drafted. He explained he had a genetic knee disorder and was forced to run during basic training. The Veteran asserted that he should never have been drafted because of his bipolar disorder and that his bipolar disorder contributed to him going AWOL. The clinician stated if he had a bipolar disorder before the military it was "unlikely it can be called a service-connected problem." 

When the Veteran was initially evaluated at a VA contract examination in March 1986, the report noted he stated he had hypoglycemia and a nervous condition. He did not consult with doctors and was never hospitalized. He did report excess alcohol use which he stopped in September 1985. The examiner stated that the documents the Veteran presented to help his case (medical opinions) showed the opposite of what he claimed. He was noted to be preoccupied with being a victim in service. His intellect was described as compromised. The diagnosis was axis I somatization disorder (hypoglycemia), axis II personality disorder. At the VA knee examination the same month, the examiner noted his affect was normal but mildly distant; he seemed to seek remediation for the events occurring in 1970. At the March 1986 hypoglycemia examination, his history was noted, including that of personality problems possibly related to hypoglycemia. It was noted he did not have money to buy food and had a history of using street drugs. His blood sugars could be checked for whether he was symptomatic when they were low, but the current evaluation showed he was normal. 

In May 2014, the Veteran received another examination. Th examiner noted past diagnoses of stimulant use disorder and severe amphetamine type substance, in sustained remission. He had many other medical conditions. The examiner found that all psychiatric symptoms were attributable to his present diagnosis of unspecified personality disorder, as his amphetamine use was currently in remission. 

The Veteran's family and social history was noted, to include his SSA income and involvement in church. The examiner also noted the Veteran attended a special school as child. His military history, that is, his few days on active duty and then time in the stockade before discharge, was summarized. 

The examiner also accurately related his past history of a substance abuse disorder as shown in the VA records. She went on to explain the Veteran's past diagnoses, stating his computerized problem list shows diagnoses of ADD, bipolar disorder not otherwise specified, drug abuse, treatment compliance problems, adjustment disorder with depressed mood, and PTSD. However, the Veteran's history of amphetamine abuse was a confounding factor in diagnosing ADHD or bipolar disorder. His chart notes showed that PTSD was added to his problem list in 2008 as a rule out, due to a history of childhood abuse. Records from VA and outside treatment records indicate that Veteran has a history of personality disorder diagnoses (emotionally unstable personality later changed to borderline personality disorder under new diagnostic criteria). His chart also showed a history of amphetamine abuse characterized by street drug use, requests to increase prescribed amphetamine doses, and a tendency to decline alternative medications. Prescribed stimulants were discontinued in in 2008 due to diagnosis of a cardiac condition. 

Testing (a self-report measure) indicated severe depression and severe anxiety. Veteran currently met the DSM 5 criteria for unspecified personality disorder and stimulant use disorder (amphetamine type substance, severe, in sustained remission). Although he reported distress regarding military service, he did not meet criteria for PTSD.  In addition, results of this examination support the findings from previous evaluations in diagnosing a personality disorder that pre-existed military service. In addition, it is less likely than not that military service exacerbated his condition. 

The Board finds the Veteran would be competent to report symptoms of a psychiatric disability, but that a diagnosis requires more expertise than can be supplied by a lay person. 38 C.F.R. § 3.159(a)(2). Further, due to the situations described above where clinicians have not found him credible in the past, the Board also finds the Veteran not to be a credible historian generally, except where some corroboration exists. Caluza, 7 Vet. App. at 511. 

The Board finds the examiner considered relevant information, reviewed the file, and provided rationale for the conclusion reached. Nieves-Rodriguez, 22 Vet. App. 295. The examiner's conclusions in the report fit with the evidence in the file. As a result, this evidence has high probative value and is assigned great weight. 

The Board reviewed the Mayo clinic and Australia articles defining adjustment disorder submitted by the Veteran, but as the Veteran was evaluated by a VA clinical psychologist who by training must be familiar with such a diagnosis, the Board finds they add nothing of substance to this case and are devoid of probative value. 

The Board does not find service connection for a psychiatric disability is warranted because the examiner found the Veteran to have a personality and substance abuse disorder and these are not conditions that may be service-connected by law. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c) 3.303(c), 3.310, 4.9, 4.127; Allen v. Principi, 237 F.3d at 1376. Further, there is no evidence that the personality disorder has been aggravated such as to result in a superimposed current psychiatric disability for which service connection may be available. Id. Also, as the diagnosed condition is not a disability that may be service-connected, aggravation in service is not an avenue to an award of service connection. See 38 U.S.C.A. § 1153. The Veteran does not meet the current criteria for PTSD under § 3.304(f). In coming to this conclusion, the Board has thoroughly reviewed the entire record and found that the conclusions reached by the May 2014 examiner are consistent with other more probative evidence in the file which considers the Veteran's history fully. 

The claim is missing the essential elements under Shedden v. Principi, 381 F.3d at 1167. The evidence is not in equipoise, reasonable doubt is not for application and the claim is denied. See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a psychiatric disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


